OPINION OF THE COURT
PER CURIAM:
In the instant action for recovery of damages for personal injuries, the District Court entered an Order granting the motion for summary judgment of the defendant United Engineers and Contractors, Inc., pursuant to its finding that defendant was a “statutory employer” under the Pennsylvania Workmen’s Compensation Act, 77 P.S. § 52, and was accordingly exempt from common law tort liability.
On review of the record we find no error. The Order of the District Court will be affirmed for the reasons so well stated in the opinion of Judge Dumbauld, 272 F.Supp. 833 (W.D.Pa.1967).